Title: To Thomas Jefferson from E. T. Hadwen, 3 January 1803
From: Hadwen, E. T.
To: Jefferson, Thomas


          [Isle of Man], 3 Jan. 1803. Confined within the limits of a letter, he cannot say as much as he should. He looks upon America as superior to Europe, “as the Sun is better than the Moon.” He believes that many engineers and mechanics have emigrated to America, but few or none have been clever and able. As for himself, he does not lack a situation; he “could get 50 in 40 days.” There are so many engineers in England, however, that “a clever person cannot have the advantages due to merit.” Yet if the price of spinning yarn in America be equal to the rates quoted to him by George Edkin, then he sees great opportunities to bring his technological innovations to the United States. Having borne the expenses of “bringing to real perfection” the spinning of flax, hemp, and tow yarn with water-powered engines, he lacks money to buy the necessary equipment. He praises the “Grand effect” and “Noble appearance” of his engines and the “neat profit” that each engine guarantees. British customs laws and concerns that information about his plans might reach his employer mandate that he take great care in obtaining and exporting cards, lathes, metal fixtures, and other necessary equipment. They should be packed in separate boxes and directed either to TJ or to some other trustworthy person. He must sail from a port where he is not known. TJ might easily remit £160 to the American consul in Liverpool, with orders for him to pay Hadwen, or TJ might send the funds by an American ship’s captain. Hadwen begs that the president not reveal the secret to anyone, for he risks a fine of £500 and a 12-month imprisonment. If TJ legally engages him and sends him, say, £700, he will work for a one-third share of the profits and the aforementioned wages. He will not come for less. He hopes that TJ will relieve his mind by writing to him. It would be best to write by an American captain with instructions to put the letter into an English post office. If TJ sends the letter directly, the president should be careful not to “set the word Engineer” on the letter, lest his employer spot it, but simply to “direct for E T Hadwen at Ballasalla. Isle of Mann. old England Europe.” If the two reach an agreement, he pledges to make TJ the “richest man in America.” He hopes that the president can inform him about the presence of brass and iron foundries in the United States, as these are necessary in making the smaller parts of his engines. It has been about eight months since he wrote to Horatio Gates, and as the general has been silent and as his recent advances in “Heckling Flax by water” have greatly increased his output, he thought he would offer his skills to TJ instead. He signs himself with deference and respect, “Verily the Ablest Engineer on Earth at Flax & Hemp and Tow Spinning.”
        